DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0035430) or Cui et al. (US 2019/0315997) in view of Ogasawara et al. (US 2014/0323753).
	In ¶’s 7, 14, and 20, Li et al. teach an aqueous coating composition comprising an emulsion polymer comprising, based on the dry weight of the polymer, up to 5% of surfactant suitable for emulsion polymerization; 
	wherein the composition also comprises up to 5 wt.% of a paraffin wax emulsion and pigment at a pigment volume concentration preferably from 35% to 90% (see ¶ 35). 
	The aqueous coating composition is coated on a substrate and dried to form a coating. (¶ 51-53)

	In ¶’s 6-8, 10, 14, 15, and 21, Cui et al. teach an aqueous coating composition comprising an emulsion polymer comprising, based on the dry weight of the polymer, 1.9 to 3.5% of surfactant suitable for emulsion polymerization; 

	In ¶ 43, Cui et al. teaches that, in the polymerization process of preparing the emulsion polymer, 
from 0.1% to 5% of additional surfactants may be added prior to the polymerization of the monomers.	The aqueous coating composition is coated on a substrate and dried to form a coating. (¶’s 17-19).
	Li et al. or Cui et al. differ from the claimed invention in that they do not disclose the use of the present polymerizable surfactant.  However, it is known in the art to use the present polymerizable surfactant as an emulsifier for emulsion polymerization, to enhancing the stability of the emulsion during the emulsion polymerization, while reducing foaming and resulting in a product with better water resistance and adhesiveness, such as taught by Ogasawara et al. (see ¶ 13).
	In ¶’s 9-10 and 89, Ogasawara et al. teach a polymerizable surfactant for emulsion polymerization to form emulsion polymers for coating compositions comprising the same polymerizable surfactant of the present formula (I).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the polymerizable surfactant of the present formula (I) in preparing the emulsion polymers of Li et al. or Cui et al., in order to obtain the advantages taught by Ogasawara et al., motivated by a reasonable expectation of success.
	Regarding claim 7, although Li et al. or Cui et al. do not explicitly recite the Tg of the polymer to be 0 to 50oC, both references teach that one of ordinary skill in the art, at the time of the invention, would have been able to tailor to Tg of the emulsion polymer to suite a given application (See ¶ 13 in Li et al. and ¶ 21 in Cui et al.).  Thus, arriving at said Tg would have been obvious for one of ordinary skill in the art, given the prior art teachings.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE